Case 1:21-cv-03661-JGK Document13 Filed 06/29/21 Page 1 of 2
U.S. Department of Justice

 

United States Attorney
Southern District of New York

 

86 Chambers Street
New York, New York 10007

June 29, 2021
VIA ECF i, Tee 0 eal aiate & ke é ceplant

Hon. John G. Koettl amy Gift.

United States District Judge Zi ob:
United States District Court ey &, LO Be / Ce ef on v0" A
500 Pearl Street df 2! ot ims COP ¢ TY
New York, New York 10007 ~@5 & we ke (7,28 Se 9 nletlel

Re: Lyons v. United States Cinisenship and Immigr. Servs., et al., No. 21 Civ. 3661 (JGR)
Dear Judge Koeltl: & Lf, g aaa
a 4 FS pp -

This Office represents the government in the above-referenced vender action in which
the plaintiff seeks an order compelling U.S. Citizenship and Immigration Services (“USCIS”) to
adjudicate his Petition for Alien Entrepreneur (Form 1-526). The government’s response to the
complaint is currently due by July 2, 2021, and an initial pretrial conference is scheduled to occur
on July 6, 2021. I write respectfully, with plaintiff's consent, to request a 30-day extension of the
government’s time respond to the complaint, until August 2, 2021, and an adjournment of the
initial pretrial conference until a date after the government’s res response would be due under the
requested extension.

A pre, “af

The extension is requested because the plaintiff's ]-526 petition is based on an investment
in an economic regional center under the EB-5 Immigrant Investor Program, and that EB-5
Regional Center Program expires tomorrow, June 30, 2021. The sunset of the program will occur
because, last week, before going on recess until the middle of July, the Senate was unable to hold
a floor vote on reauthorization of the Regional Center Program. USCIS has informed us that
efforts to reauthorize the program are anticipated to resume after the recess ends; however, it is
not clear when the program will be reauthorized (assuming that it will be reauthorized) and thus
petitions such as the one at issue in this case cannot presently be approved. Given that the program
will sunset tomorrow, the requested extension is necessary as the agency considers the impact of
the sunset on affected petitions/applications, including that of the plaintiff. This is the
government’s first request for an extension of time to respond to the complaint.

For the same reasons as discussed above, I respectfully request an adjournment of the initial
pretrial conference until a date convenient for the Court and after the government’s response to the
complaint would be due under the requested extension, This is the government’s second request
for an adjournment of the conference, and the plaintiff consents to this request as well. The Court
granted the government’s first request for an adjournment of the conference on May 21, 2021. See
ECF No. 12.

 
Case 1:21-cv-03661-JGK Document 13 Filed 06/29/21 Page 2 of 2

Page 2

I thank the Court for its consideration of these requests.

ce: Counsel of Record (via ECF)

By:

Respectfully,

AUDREY STRAUSS
United States Attorney

/s/ Rebecca R, Friedman
REBECCA R. FRIEDMAN
Assistant United States Attorney
Telephone: (212) 637-2614
Facsimile: (212) 637-2686
E-mail: rebecca.friedman@usdoj.gov

 

 
